Citation Nr: 0705977	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran testified at a Board hearing in September 2002.  
The case was remanded to the RO for additional development in 
March 2001 and September 2003.  

(By a separate action, the Board has vacated a June 2002 
decision in this case.)


REMAND

When the veteran's case was remanded by the Board in 
September 2003, the RO was instructed to schedule the veteran 
for a VA examination to determine the nature and etiology of 
any right knee disability.  The veteran submitted a statement 
in July 2004 in which he listed his address as a post office 
box in Detroit, Michigan.  By an October 2004 letter, the 
veteran was advised by the Appeals Management Center (AMC) 
that it had requested that a VA examination be scheduled at 
the VA facility nearest him.  That letter was mailed to the 
veteran in care of Mr. A. A. B. at an address in Southfield, 
Michigan.  Nevertheless, it appears that the medical facility 
used a street address in Detroit to notify the veteran of his 
November 3, 2004, examination appointment.  In December 2004 
the VA medical center reported that the veteran failed to 
report for his VA examination.  Subsequently, a supplemental 
statement of the case (SSOC) was issued in February 2006 by 
the AMC and mailed to the veteran at the post office box that 
the veteran had last used on his July 2004 statement.  

Although the record does not suggest that any notice or 
letter was returned to VA as undeliverable by the United 
States Postal Service, the record raises a question as to 
whether the veteran was in fact given the notice he needed to 
make his appointment in November 2004, especially because it 
does not appear that the notice for examination was sent to 
any address used by the veteran for several years prior to 
the examination.  (He had previously used a post office box 
in Detroit as late as July 2004 and before that a street 
address in Eastpointe, Michigan (April 2003), and before that 
a street address in Detroit different from the one used to 
notify him of the examination (June 2002).)  In order to 
ensure that the veteran is given a reasonable opportunity to 
appear for the examination that is required to adjudicate his 
claim, the Board will remand this case.  

1.  The veteran's current address 
should be confirmed by direct 
contact with him.  Ask him where he 
would like notification of an 
examination appointment to be sent.  
Thereafter, make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination.  Ensure that 
notice of the appointment is sent to 
the address identified by the 
veteran.  The examiner should review 
the claims file, examine the 
veteran, and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should 
provide an opinion as to whether the 
veteran currently suffers from a 
right knee disability, and if so, 
whether it is at least as likely as 
not that such right knee disability 
began in service or is otherwise 
attributable to any injury sustained 
in service.  The examiner should 
report all findings in detail and 
provide a rationale for opinions 
expressed.  

The appellant should be advised that 
failure to appear for an examination 
as requested, and 


without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2006).  

2.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested medical 
opinion to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand and if it is not, the RO 
should take corrective action.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

